Title: To George Washington from Jonathan Bryan, 24 February 1777
From: Bryan, Jonathan
To: Washington, George


24 February 1777. “The Bearer John White Esquire is appointed Colonel of the fourth Battalion of Musquetry, for the State of Georgia; and as we are in great want of Men, we are obliged to send him to the northern States, on the recruiting Service.... Your Excellency we are well assured will give him every indulgence & encouragement, when we inform you of our alarming Situation, surrounded with Enemies on every side, and daily subject to the cruel depredations of Indian Savages. We would beg leave to refer your Excellency to the Colonel for further particulars, respecting the dangers we are continually exposed to, as a Frontier State.”
